Title: From Benjamin Franklin to Deborah Franklin, 14 September 1761
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child,
            Utrecht in Holland, Sept. 14. 1761
          
          I wrote to you just before we left London, that we were about to make a short Tour to Holland. I wrote to you since from Antwerp in Flanders, and am now to acquaint you, that having seen almost all the principal Places and Things worthy Notice in those two Countries, we are now on our Return to London, where we hope to be next Saturday or Sunday, that we may not miss the Coronation. At Amsterdam I met with Mr. Crellius, and his Daughter that was formerly Mrs. Neigh; her Husband Dr. Neigh died in Carolina, and she is married again and lives very well in that City. They treated us with great Civility and Kindness; and will be so obliging as to forward this Letter to you, a Ship being bound to New York from Amsterdam. We are in good Health, and have had a great deal of Pleasure, and receiv’d a good deal of Information in this Tour that may be useful when we return to America. My Love to my dear Sally, and affectionate Regards to—all Pennsylvania. Billy presents his Duty. I am, my dear Debby, Your ever loving Husband
          
            B Franklin
          
         
          Addressed: To / Mrs. Franklin / at the Post-Office / Philadelphia
          Added on back: Forwarded by Yr Most Obt / Jno: Greenwood / Amstr:
        